DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 70 as shown in Fig. 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/067780 A1 (hereinafter Gitelis).
	As for claim 1, Gitelis discloses in Figs. 1-4, for example, a brushing accessory 10 (Fig. 1), comprising: a brushing member, comprising a brush 20 (Figs. 2-4); and a motorized member, comprising a motor 28 comprising a first gear or cog 46 (intermediate gear/cog 46; Figs. 2-4).
	As for claim 2, further comprising: a second gear or cog 42 (master gear/cog 42) interlaced with said first cog 46, thereby said second cog 42 moves said brush at least back and forth (p. 7, line 21 to p. 8, line 7; Figs. 2-4). 
As for claim 3, further comprising: a third gear or cog 44 (slave gear/cog 44) interlaced with said first cog 46, thereby said back and forth moving of said brush 20 is along all directions (“drive the brush 20 in an eccentric orbital path that provides the correct brushing technique, hitherto obtainable only via manual brushing”; p. 7, line 21 to p. 8, line 7, particularly, p. 8, lines 3-7; Figs. 2-4).
As for claim 4, wherein centers of said first 46, second 42 and third 44 cogs are disposed along a virtual line (Figs. 1-4).
As for claim 5, wherein said second 42 and third 44 cogs are equal (Figs. 2-4).
As for claim 6, wherein said brush 20 is connected to a point of said second cog 42 and to a point of said third cog 44, and wherein said points are equally distanced each from the center of that cog (the respective points being where pins 78, 80 engage socket holes 84, 86, respectively, in brush back plate 82 of brush 20; p. 8, lines 3-7; Figs. 2-4). 
As for claim 7, wherein said interlacing of said second 42 and third 44 cogs dispose said points at an equal side (the respective points being where pins 78, 80, respectively, are located on the cogs 42, 44; Figs. 2-4).
  
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723